AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Jermaine Smith
                                                       JUDGMENT IN A CIVIL CASE
                                Petitioner,
         v.                                            Case
                                                       Civil Number: 2:18-cv-01487-APG
                                                             Case Number  2:18-cv-01487-APG
USA                                                    Criminal Case Number: 2:12-cr-00014-APG-GWF


                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Petitioner's motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence is DENIED. IT IS
FURTHER ORDERED that petitioner is denied a certificate of appealability.




         11/19/2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
